 Case 1:19-cv-01166-MN Document 53 Filed 10/15/20 Page 1 of 2 PageID #: 472




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



APS TECHNOLOGY, INC.,
                              Plaintiff,            CIVIL ACTION NO: 1:19-cv-01166-MN
              v.
VERTEX DOWNHOLE, INC.,
VERTEX DOWNHOLE, LTD.,

                              Defendants.


  STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

       Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), and in light of the settlement between the parties,

Plaintiff APS Technology, Inc. and Defendants Vertex Downhole, Inc. and Vertex Downhole, Ltd.

hereby stipulate, subject to the Court’s approval, that all claims in this action are dismissed

WITH PREJUDICE, with each party to bear its own costs, expenses and attorneys’ fees.


Dated: October 15, 2020                                   Respectfully submitted,

OFFIT KURMAN, P.A.                                        MORGAN, LEWIS & BOCKIUS LLP

 /s/ R Touhey Myer______________                          /s/ John V. Gorman______________
 R Touhey Myer (DE Bar No. 5939)                          John V. Gorman (DE Bar No. 6599)
 222 Delaware Avenue, Suite 1150                          Amy M. Dudash (DE Bar No. 5741)
 Wilmington, DE 19801                                     The Nemours Building
 Telephone: 302.351.0908                                  1007 North Orange Street, Suite 501
 Facsimile: 302.351.0915                                  Wilmington, Delaware 19801
 touhey.myer@offitkurman.com                              Telephone: 302.574.3000
                                                          Facsimile: 302.574.3001
 Attorney for Plaintiff APS Technology, Inc.              john.gorman@morganlewis.com
                                                          amy.dudash@morganlewis.com

                                                          Attorneys for Defendants Vertex
                                                          Downhole, Inc. and Vertex
                                                          Downhole, Ltd.




                                                1
Case 1:19-cv-01166-MN Document 53 Filed 10/15/20 Page 2 of 2 PageID #: 473




    SO ORDERED this ___ day of _________, 2020.



                                          The Honorable Maryellen Noreika
                                          United States District Judge




                                      2
